Motion Granted in Part and Order filed December 30, 2019




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-01010-CV

           IN RE WARRIOR ENERGY SERVICES CORP., Relator

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-46881

                                      ORDER

      Relator Warrior Energy Services Corp. filed a petition for writ of mandamus
and an accompanying motion for emergency temporary relief in this court. See Tex.
Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. The petition and motion
concern a December 18, 2019 order signed by the Honorable Larry Weiman,
presiding judge of the 80th District Court of Harris County (“the Order”). The Order
requires relator to deposit more than $2,000,000 into the trial court’s registry within
seven days and thereafter to deposit a percentage of certain revenue monthly into the
court’s registry “until [the underlying] lawsuit is resolved.” The motion for
emergency temporary relief asks this court to stay the Order.
      The Order required compliance by Wednesday, December 25, 2019, a legal
holiday for the trial court. The deadline for compliance was thus extended to
Thursday, December 26, 2019, which was the next day the trial court was open that
was not a Saturday, Sunday, or legal holiday. Tex. R. Civ. P. 4. Relator filed its
petition and emergency motion at 5:03 p.m. on Monday, December 23, 2019. This
court closed at 5:00 pm on December 23, 2019, and was closed for legal holidays on
December 24, 25, and 26, 2019.1

      The court has been informed that relator deposited the initial required amount
of money ($2,064,042.19) into the trial court’s registry on December 26, 2019. To
the extent the motion for emergency temporary relief requests a stay of the portion
of the Order regarding that initial deposit, the motion is denied as moot.

      The Order, however, requires future, periodic deposits into the court’s
registry. It appears from the facts stated in the petition and the motion that relator’s
request for mandamus relief requires further consideration and that relator will be
prejudiced unless immediate temporary relief is granted. We therefore GRANT IN
PART relator’s request for a stay with respect to the following portion of the Order:

      IT IS FURTHER ORDERED, that within thirty days of receipt of
      payment from its customers, Warrior Energy Services Corp. shall
      deposit 50% of the Gross Revenue received related to WIPR sales,
      services and rentals into the Court’s registry. Warrior shall continue to
      deposit 50% of Gross Revenue into the Court’s registry monthly until
      this lawsuit is resolved.




      1
          See State Holiday Schedule for Fiscal Year                2019,   available   at
http://www.hr.sao.texas.gov/ Documents/Holidays/Holidays2019.pdf.
                                            2
        We ORDER the above-quoted portion of the Order STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

        A response to the petition for writ of mandamus is requested by January 10,
2020.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          3